Name: 94/998/EC: Council Decision of 15 December 1994 on the provisional application of the Energy Charter Treaty by the European Community
 Type: Decision
 Subject Matter: economic geography;  international affairs;  energy policy;  cooperation policy
 Date Published: 1994-12-31

 Avis juridique important|31994D099894/998/EC: Council Decision of 15 December 1994 on the provisional application of the Energy Charter Treaty by the European Community Official Journal L 380 , 31/12/1994 P. 0001 - 0002 Finnish special edition: Chapter 12 Volume 3 P. 0054 Swedish special edition: Chapter 12 Volume 3 P. 0054 COUNCIL DECISIONof 15 December 1994on the provisional application of the Energy Charter Treaty by the European Community(94/998/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Articles 54 (2), the last sentence of Article 57 (2), Articles 66, 73c (2), 87, 99, 100a, 113, 130s (1) and 235, in conjunction with the second sentence of Article 228 (2) and the first subparagraph of Article 228 (3) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the European Energy Charter was signed on 17 December 1991 by the European Communities and their Member States; Whereas the signatories to the European Energy Charter undertook to draw up an Energy Charter Treaty in order to provide a secure and binding international legal framework for the principles and objectives set out in that Charter; Whereas implementation of the European Energy Charter is of fundamental importance to Europe's future, allowing the Commonwealth of Independent States and the countries of central and eastern Europe to develop their energy potential, while helping to improve security of supply; Whereas it is necessary to consolidate the initiative and the central role of the Community, to enable the latter to participate fully in the implementation of the Treaty; Whereas the provisional application of the Energy Charter Treaty will help attain the objectives of the European Community; Whereas the European Community has competence for parts of the Energy Charter Treaty; Whereas the use of Article 73c (2) of the Treaty as a legal basis for this Decision is required since the Energy Charter Treaty imposes certain obligations on the Community regarding the movement of capital and payments between the Community and third country Contracting Parties to the Energy Charter Treaty; Whereas the European Community has external competence responsibilities in so far as internal legislative acts taken on the basis of Article 235 are affected; Whereas these provisions of the Energy Charter Treaty should be applied by the European Community on a provisional basis, in accordance with its provisions, without prejudice to the procedure and legal basis required for the subsequent approval by the European Community of the Energy Charter Treaty, HAS DECIDED AS FOLLOWS: Article 1 The European Community shall apply on a provisional basis from the time of signature the Energy Charter Treaty to the extent that it has competence for the matters governed by the Treaty. The text of the Treaty is attached to this Decision. Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 15 December 1994. For the CouncilThe PresidentA. MERKEL(1) OJ No C 372, 28. 12. 1994, p. 15. (2) OJ No C 18, 23. 1. 1995.